Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
The newly proposed amendments, the first to independent claim 1, specifically, the new limitation of “a crosslinking agent consisting of a salt of glyoxylic acid”, and the rest to independent claim 8, specifically, the new limitations of “an aqueous solvent”, “the bonding composition has a pH of 2 to 7” and “the polyvinyl alcohol resin is present in an amount of about 1 part by weight to about 10 parts by weight, relative to 100 parts by weight of the aqueous solvent, and the salt of glyoxylic acid is present in an amount of about 10 parts by weight to about 50 parts by weight, and the poly(ethylenedioxythiophene) poly(styrenesulfonate)(PEDOT:PSS) is present in an amount of about 10 parts by weight to about 20 parts by weight, each relative to 100 parts by weight of the polyvinyl alcohol resin”, are not entered because they raise new issues that require further search and consideration.  Although a search was conducted within the guidelines of the after-final consideration pilot, AFCP 2.0, and newly discovered prior art are cited in the accompanying PTO-892 form, a decision on determining allowability could not be made within said guidelines.  
Applicant’s arguments which are directed to the newly proposed amendments which are not entered, are not addressed in this advisory action.

 Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782